ATTORNEY GRIEVANCE COMMISSION * IN THE COURT OF APPEALS
OF MARYLAND                      OF MARYLAND


       Petitioner                                  Misc. Docket AG

v.                                                 No. 32

REID DONALAN HENDERSON                             September Term, 2016


       Respondent
                     *********************************************



                                             ORDER

       Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant

to Maryland Rule 19-736, in which Respondent admits he committed professional misconduct in

violation of Rules 1.3, 1.4(a) and (b), and 1.16(a)(2) and (d) of the former Maryland Lawyers'

Rules of Professional Conduct, it is this 16th     day September           ,2016,

       ORDERED, that Respondent, Reid Donalan Henderson, be and he is hereby disbarred

from the practice of law in the State of Maryland; and it is further

       ORDERED, that the Clerk of this Court shall remove the name of Reid Donalan

Henderson from the register of attorneys in the Court and certify that fact to the Trustees of the

Client Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in this State

in accordance with Maryland Rule 19-742.



                                                            /s/ Clayton Greene, Jr.
                                                            Senior Judge